Exhibit 10.4(a)
Deutsche Bank (DEUTSCHE BANK LOGO) [w76318w7631803.gif]
Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500

     
DATE:
  November 11, 2009
 
   
TO:
  TeleCommunication Systems, Inc.
ATTENTION:
  Bruce A. White
TELEPHONE:
  (410) 263-7616
FACSIMILE:
  (410) 263-7617
 
   
FROM:
  Deutsche Bank AG, London Branch
TELEPHONE:
  44 20 7545 0556
FACSIMILE:
  44 11 3336 2009
 
   
SUBJECT:
  Equity Derivatives Additional Note Hedge Confirmation
 
   
REFERENCE NUMBER(S):
  356979

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and TeleCommunication Systems, Inc. (“Counterparty”)
on the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall

     
Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony Dilorio
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address:
 
  Winchester House, 1 Great Winchester Street, London EC2N 2DB.

 



--------------------------------------------------------------------------------



 



govern. For the purposes of the Equity Definitions, each reference herein to a
Note Hedging Unit shall be deemed to be a reference to a Call or an Option, as
context requires.
This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

         
General:
       
 
       
Trade Date:
  November 11, 2009
 
       
Effective Date:
  The closing date for the initial issuance of the Convertible Notes.
 
       
Transaction Style:
  American subject to the provisions below under “Procedure for Exercise”.
 
       
Transaction Type:
  Note Hedging Units.
 
       
Seller:
  Deutsche.
 
       
Buyer:
  Counterparty.
 
       
Shares:
  Class A common stock, par value USD 0.01 per share, of Counterparty.
 
       
Convertible Notes:
  4.5% Senior Convertible Notes of Counterparty due November 1, 2014, offered
pursuant to an Offering Memorandum to be dated as of November 10, 2009 and
issued pursuant to the indenture to be dated on or about November 16, 2009, by
and between Counterparty and The Bank of New York Mellon, as trustee (as may be
amended, modified or supplemented from time to time, but only if such amendment,
modification or supplement is consented to by Deutsche in writing, the
“Indenture”). Certain defined terms used herein have the meanings assigned to
them in the Indenture. In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
 
       
Number of Note Hedging Units:
  13,500
 
       
Note Hedging Unit Entitlement:
  USD1,000 divided by the Strike Price. Notwithstanding anything to the contrary
herein or in the Agreement (including without limitation the provisions of
Calculation Agent Adjustment), in no event shall the Note Hedging Unit
Entitlement at any time be greater than the “Conversion Rate” (as such term is
defined in the Indenture) at such time.
 
       
Strike Price:
  USD10.348.

2



--------------------------------------------------------------------------------



 



         
Applicable Percentage:
  55%
 
       
Premium:
  As provided in Annex A to this Confirmation.
 
       
Premium Payment Date:
  The Effective Date.
 
       
Exchange:
  The NASDAQ Global Market.
 
       
Related Exchanges:
  All Exchanges.
 
       
Calculation Agent:
  Deutsche.
 
       
Procedure for Exercise:
       
 
       
Potential Exercise Dates:
  Each Conversion Date.
 
       
Conversion Date:
  Each “Conversion Date” as defined in the Indenture.
 
       
Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture less the number of Note Hedging Units exercised pursuant to the
Equity Derivatives Note Hedge Confirmation dated November 10, 2009, between the
parties hereto (the “Base Note Hedge Confirmation”) shall be exercised as
described below under “Notice of Exercise”.
 
       
Expiration Date:
  November 1, 2014
 
       
Aggregate Conversion Date:
  August 1, 2014
 
       
Multiple Exercise:
  Applicable, as provided under “Required Exercise on Conversion Dates”.
 
       
Automatic Exercise:
  As provided under “Required Exercise on Conversion Dates”.
 
       
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Note Hedging Units, Counterparty must notify Deutsche in writing
(and use reasonable efforts to confirm receipt by telephone to Deutsche’s
Origination Convertible Desk (telephone: 212-250-5600)) prior to 5:00 PM, New
York City time, on the day that is two Scheduled Trading Days prior to the first
day of the Settlement Averaging Period for the Note Hedging Units being
exercised (the “Notice Deadline”) of (i) the number of Note Hedging Units being
exercised on such Exercise Date and (ii) the scheduled settlement date under the
Indenture for the Convertible Notes converted on the Conversion Date
corresponding to such Exercise Date; provided that in respect of Convertible
Notes with a Conversion Date occurring on or after the Aggregate Conversion
Date, the Notice Deadline shall be 5:00 PM, New York City time, on the second
“Scheduled Trading Day” (as

3



--------------------------------------------------------------------------------



 



         
 
  defined in the Indenture) immediately preceding the “Maturity Date” (as
defined in the Indenture).
 
       
Settlement Terms:
       
 
       
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Deutsche shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent Deutsche is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to “Physical Settlement” and
“Physically-settled” shall be read as references to “Net Share Settlement” and
“Net Share Settled”; and provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.
 
       
Settlement Amount:
  The product of the Applicable Percentage and a number of Shares equal to the
Net Shares. In no event will the Net Shares be less than zero.
 
       
Net Shares:
  In respect of any Note Hedging Unit exercised or deemed exercised, a number of
Shares equal to (A) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Note Hedging Unit, of (x) the Note Hedging
Unit Entitlement on such Valid Day multiplied by (y) the Relevant Price on such
Valid Day less the Strike Price, divided by (z) such Relevant Price, divided by
(B) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Shares for any Note Hedging Unit exceed a number of
Shares equal to the Applicable Limit for such Note Hedging Unit divided by the
Relevant Price on the last Valid Day of the Settlement Averaging Period (or if
such Note Hedging Unit relates to a Convertible Note with a Conversion Date
occurring on or after the Aggregate Conversion Date, the Relevant Price on the
second Scheduled Valid Day immediately preceding the Expiration Date); provided
further that if the calculation contained in clause (y) above results in a
negative number, such number shall be replaced with the number “zero”. For the
avoidance of doubt, such obligation shall be determined excluding any Shares or
cash that Counterparty is obligated to deliver to holder(s) of the Convertible
Notes as a result of any adjustments to the “Conversion Rate” for issuance of
additional Shares or cash as set forth in Section 4.02 of the Indenture (a
“Fundamental Change Adjustment”) or any voluntary adjustment pursuant to
Sections 5.08 and 5.09 of the Indenture (a “Discretionary Adjustment”).
 
       
 
  Deutsche will deliver cash in lieu of any fractional Shares to be

4



--------------------------------------------------------------------------------



 



         
 
  delivered with respect to any Net Shares, valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.
 
       
Applicable Limit:
  For any Note Hedging Unit, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the number of Shares delivered to the
Holder (as such term is defined in the Indenture) of the related Convertible
Note upon conversion of such Convertible Note multiplied by the Relevant Price
on the date provided by Counterparty to Dealer pursuant to clause (ii) of
“Notice of Exercise,” or if such Note Hedging Unit relates to a Convertible Note
with a Conversion Date occurring on or after the Aggregate Conversion Date, the
Relevant Price on the second Scheduled Valid Day immediately preceding the
Expiration Date, over (ii) USD 1,000.
 
       
Valid Day:
  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the primary other United States national or regional securities
exchange on which the Shares are listed or admitted for trading or, if the
Shares are not then listed or admitted for trading on a United States national
or regional securities exchange, on the principal other market on which the
Shares are then traded. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.
 
       
Scheduled Valid Day:
  A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.
 
       
Business Day:
  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
 
       
Relevant Price:
  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page TSYS <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
substantially similar volume-weighted method). Notwithstanding the foregoing, if
any Valid Day is a Disrupted Day and the Calculation Agent determines that such
Disrupted Day shall be a Valid Day in part in respect of a number of Net Shares,
then the Relevant Price for such Valid Day and such number of Net Shares shall
be the volume-weighted average price per Share on such Valid Day on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valid Day and such number of Net Shares for which the Calculation Agent
determines there is no Market Disruption Event, and the Calculation Agent shall
make corresponding adjustments to the

5



--------------------------------------------------------------------------------



 



         
 
  settlement terms hereunder to account for such partial Valid Day.
 
       
Settlement Averaging Period:
  For any Note Hedging Unit:
 
       
 
       (i) If Counterparty has, on or prior to the Aggregate Conversion Date,
delivered a Notice of Exercise to Dealer with respect to such Note Hedging Unit
with a Conversion Date occurring prior to the Aggregate Conversion Date, the 40
consecutive Valid Days commencing on and including the second Scheduled Valid
Day following such Conversion Date; or
 
       
 
       (ii) if Counterparty has, on or following the Aggregate Conversion Date,
delivered a Notice of Exercise to Dealer with respect to such Note Hedging Unit
with a Conversion Date occurring on or following the Aggregate Conversion Date,
the 40 consecutive Valid Days commencing on, and including, the 42nd Scheduled
Valid Day immediately prior to the Expiration Date.
 
       
Settlement Date:
  For any Note Hedging Unit, the third Business Day immediately following the
final Valid Day of the Settlement Averaging Period for such Note Hedging Unit.
 
       
Settlement Currency:
  USD.
 
       
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Deutsche
may, in whole or in part, deliver Shares in certificated form representing the
Share portion of the Settlement Amount to Counterparty in lieu of delivery
through the Clearance System.
 
       
Share Adjustments:
       
 
       
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 5.06 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of the Fundamental Change Adjustment or
Discretionary Adjustment provisions of the Indenture.
 
       
Method of Adjustment:
  Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the Conversion
Rate of the Convertible Notes pursuant to the Indenture (other than a
Fundamental Change Adjustment or a Discretionary Adjustment), the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Note Hedging Units, the Note Hedging Unit Entitlement and any
other variable relevant to the exercise, settlement, payment or other terms of
the Transaction.
 
       
Extraordinary Events:
       

6



--------------------------------------------------------------------------------



 



         
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means only the occurrence of any event or condition set forth in Section 5.11 of
the Indenture.
 
       
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election.
 
       
Consequences of Merger Events:
  Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Deutsche is not reduced
as a result of such adjustment.
 
       
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
       
Additional Disruption Events:
       
 
       
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade

7



--------------------------------------------------------------------------------



 



         
 
  Date, unless the illegality is due to an act or omission of the party seeking
to elect termination of the Transaction”.
 
       
Failure to Deliver:
  Applicable
 
       
Insolvency Filing:
  Applicable
 
       
Increased Cost of Hedging:
  Applicable
 
       
Hedging Party:
  Deutsche for all applicable Additional Disruption Events
 
       
Determining Party:
  Deutsche for all applicable Additional Disruption Events
 
       
Acknowledgements:
       
 
       
Non-Reliance:
  Applicable
 
       
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
       
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined under the Securities Act.     (iv)   Investment
Company Act. It is a “qualified purchaser” as defined under the U.S. Investment
Company Act of 1940, as amended (the “Investment Company Act”).     (v)   ERISA.
The assets used in the Transaction (1) are not assets of any “plan” (as such
term is defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”))
subject to Section 4975 of the Code or any “employee benefit plan” (as such term
is defined in Section 3(3) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR

8



--------------------------------------------------------------------------------



 



      Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
a number of Shares equal to the Number of Shares in compliance with the laws of
the jurisdiction of Counterparty’s incorporation or organization.     (ii)  
Counterparty shall immediately provide written notice to Deutsche upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Deutsche in
connection with this Transaction.     (iii)   Counterparty has (and shall at all
times during the Transaction have) the capacity and authority to invest directly
in the Shares underlying the Transaction and has not entered into the
Transaction with the intent to avoid any regulatory filings.     (iv)  
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.     (v)   Counterparty’s investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.     (vi)   The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement
dated as of the Trade Date between Counterparty and Oppenheimer & Co. Inc. and
Raymond James & Associates (the “Purchase Agreement”) are true and correct and
are hereby deemed to be repeated to Deutsche as if set forth herein.     (vii)  
Counterparty understands, agrees and acknowledges that Deutsche has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.     (viii)
  Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act.     (ix)   Counterparty understands, agrees and
acknowledges that no obligations of Deutsche to it hereunder shall be entitled
to the benefit of deposit insurance and that such obligations shall not be
guaranteed by any affiliate of Deutsche or any governmental agency.     (x)  
(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and

9



--------------------------------------------------------------------------------



 



      explanations related to the terms and conditions of the Transaction shall
not be considered investment advice or a recommendation to enter into the
Transaction) and (C) no communication (written or oral) received from Deutsche
or any of its affiliates shall be deemed to be an assurance or guarantee as to
the expected results of the Transaction.     (xi)   Without limiting the
generality of Section 13.1 of the Equity Definitions, Counterparty acknowledges
that Deutsche is not making any representations or warranties with respect to
the treatment of the Transaction under FASB Statements 128, 133, 149 or 150 (or
under any successor statement), EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any
successor issue statements), under FASB’s Liabilities & Equity Project, or under
any other accounting guidance.     (xii)   Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares), in either
case in violation of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).     (xiii)   Counterparty’s filings under the Securities Act,
the Exchange Act, and other applicable securities laws that are required to be
filed have been filed and, as of the respective dates thereof and as of the date
of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.     (xiv)   Counterparty has not
violated, and shall not directly or indirectly violate, any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the Transaction.     (xv)   The Transaction, and any repurchase
of the Shares by Counterparty in connection with the Transaction, is pursuant to
a publicly announced Share repurchase program that has been approved by
Counterparty’s board of directors (including engaging in derivative
transactions) and any such repurchase has been, or shall when so required be,
publicly disclosed in its periodic filings under the Exchange Act and its
financial statements and notes thereto.     (xvi)   Counterparty shall deliver
to Deutsche an opinion of counsel, dated as of the Trade Date and reasonably
acceptable to Deutsche in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement and such other matters as Deutsche may
reasonably request.

Miscellaneous:
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.
Staggered Settlement. Deutsche may, by notice to Counterparty prior to any
Settlement Date (a “Nominal

10



--------------------------------------------------------------------------------



 



Settlement Date”), elect to deliver the Shares deliverable on such Nominal
Settlement Date on two or more dates (each, a “Staggered Settlement Date”) or at
two or more times on the Nominal Settlement Date as follows: (i) in such notice,
Deutsche will specify to Counterparty the related Staggered Settlement Dates
(each of which will be on or prior to such Nominal Settlement Date or delivery
times and how it will allocate the Shares it is required to deliver under “Net
Share Settlement” above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Deutsche will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Deutsche would otherwise be required to
deliver on such Nominal Settlement Date.
Additional Termination Events. The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
Section 9.01 of the Indenture, (ii) an Amendment Event or (iii) a Repayment
Event shall be an Additional Termination Event, in each case with the
Transaction as the sole Affected Transaction and Counterparty as the sole
Affected Party and Deutsche as the party entitled to designate an Early
Termination Date pursuant to Section 6(a) of the Agreement; provided that in the
case of a Repayment Event the Transaction shall be subject to termination only
in respect of the portion of the Transaction corresponding to the number of
Convertible Notes subject to such Repayment Event.
“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes if such amendment, modification, supplement or waiver has an adverse
effect on this Transaction or Deutsche’s ability to hedge all or a portion of
this Transaction, with such determination to be made in the sole discretion of
the Calculation Agent. For the avoidance of doubt, Counterparty electing to
increase the Conversion Rate pursuant to a Discretionary Adjustment shall not
constitute an Amendment Event.
“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.
Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the “Hedge Shares”) acquired
by Deutsche for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Deutsche without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Deutsche to sell the Hedge Shares in a registered offering, make available
to Deutsche an effective registration statement under the Securities Act to
cover the resale of such Hedge Shares and (A) enter into an agreement, in form
and substance satisfactory to Deutsche, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Deutsche, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Deutsche a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Deutsche, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Deutsche to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of its size, in form and
substance satisfactory to Deutsche, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Deutsche, due diligence rights (for Deutsche or any designated
buyer of the Hedge Shares from Deutsche), opinions and

11



--------------------------------------------------------------------------------



 



certificates and such other documentation as is customary for private placements
agreements of similar size, all reasonably acceptable to Deutsche (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate
Deutsche for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Deutsche at the VWAP Price on such Exchange Business Days, and in
the amounts, requested by Deutsche. “VWAP Price” means, on any Exchange Business
Day, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page TSYS <equity> AQR (or any successor thereto)
in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on
such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method). This
paragraph shall survive the termination, expiration or early unwind of the
Transaction.
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 1,435,060 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.
Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555,

12



--------------------------------------------------------------------------------



 



560 and 561 of the Bankruptcy Code.
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Unit Equity Percentage as determined on such day is (a) equal to or greater
than 4.5% and (b) greater by 0.5% or more than the Unit Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Unit Equity
Percentage as of the date hereof). The “Unit Equity Percentage” as of any day is
the fraction, expressed as a percentage, (i) the numerator of which is the
product of the Applicable Percentage, the sum of (x) the number of Note Hedging
Units and (y) the number of Note Hedging Units under the Base Note Hedge
Confirmation and the Note Hedging Unit Entitlement, and (ii) the denominator of
which is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Deutsche and its affiliates and their respective
officers, directors, employees, advisors, agents and controlling persons (each,
a “Section 16 Indemnified Person”) from and against any and all losses
(including losses relating to Deutsche’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty’s failure to provide
Deutsche with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, upon written request, each of such Section 16
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events. If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii)

13



--------------------------------------------------------------------------------



 



of the Agreement or (y) a Termination Event of the type described in Section
5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Deutsche Payment Obligation”), Counterparty shall have the right,
in its sole discretion, to require Deutsche to satisfy any such Deutsche Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Deutsche, confirmed in writing within
one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Early Termination Date or other date the transaction is terminated,
as applicable (“Notice of Deutsche Termination Delivery”). Within a commercially
reasonable period of time following receipt of a Notice of Deutsche Termination
Delivery, Deutsche shall deliver to Counterparty a number of Termination
Delivery Units having a cash value equal to the amount of such Deutsche Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent as the number of whole Termination Delivery
Units that could be purchased over a commercially reasonable period of time with
the cash equivalent of such payment obligation). If the provisions set forth in
this paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.
Rule 10b-18. Except as disclosed to Deutsche in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Deutsche that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding, and during the week of, such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18 under the Exchange Act). Counterparty agrees and acknowledges that
it shall not, and shall cause its affiliates and Affiliated Purchasers not to,
directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares during the period beginning on such
date and ending on the day on which Deutsche has informed Counterparty in
writing that it has completed all purchases of Shares or other transactions to
hedge initially its exposure to the Transaction.
Regulation M. Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Sections 101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act.
Counterparty shall not, until the day on which Deutsche has informed
Counterparty in writing that it has completed all purchases of Shares or other
transactions to hedge initially its exposure to the Transaction, engage in any
such distribution.
No Material Non-Public Information. On each day during the period beginning on
the date on which the offering of the Convertible Notes was first announced and
ending on the day on which Deutsche has informed Counterparty in writing that
Deutsche has completed all purchases of Shares or other transactions to hedge
initially its exposure with respect to the Transaction, Counterparty represents
and warrants to Deutsche that it is not aware of any material nonpublic
information concerning itself or the Shares.

14



--------------------------------------------------------------------------------



 



Right to Extend. Deutsche may postpone any potential Exercise Date or postpone
or extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if Deutsche determines, in its reasonable discretion, that (a) a Regulatory
Disruption has occurred or (b) such extension is reasonably necessary or
appropriate to (i) preserve Deutsche’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or (ii) enable Deutsche to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Deutsche were the
Issuer or an affiliated purchaser of the Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Deutsche. “Regulatory Disruption” shall
mean any event that Deutsche, in its commercially reasonable discretion upon the
advice of outside counsel, determines makes it appropriate with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Deutsche, and including without
limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under
the Exchange Act and Regulation M and/or analyzing Deutsche as if it were the
Issuer or an affiliated purchaser of the Issuer), for Deutsche to refrain from
or decrease any market activity in connection with the Transaction.
Transfer or Assignment. Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Deutsche.
Deutsche may transfer or assign all or a portion of its Note Hedging Units
hereunder at any time to any third party with a rating (or whose guarantor has a
rating) for its long term, unsecured and unsubordinated indebtedness of A+ or
better by Standard & Poor’s Ratings Services or its successor (“S&P”), or A1 or
better by Moody’s Investors Service, Inc. or its successor (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute agency rating mutually agreed by Counterparty and
Deutsche, without the consent of Counterparty.
If, as determined in Deutsche’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0%, (2) Deutsche, Deutsche Group (as defined below) or any
person whose ownership position would be aggregated with that of Deutsche or
Deutsche Group (Deutsche, Deutsche Group or any such person, a “Deutsche
Person”) under Sections 3-701 to 3-709 of the Maryland Control Share Acquisition
Act or other federal, state or local laws, regulations or regulatory orders
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership, or could be reasonably viewed as meeting any
of the foregoing, in excess of a number of Shares equal to (x) the number of
Shares that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Deutsche Person under Applicable Laws and with
respect to which such requirements have not been met or the relevant approval
has not been received minus (y) 1% of the number of Shares outstanding on the
date of determination or (3) the number of “control shares” (as such term is
used in Section 3-701(d) of the Maryland Control Share Acquisition Act) owned by
a Deutsche Person divided by the number of Counterparty’s outstanding Shares
(the “Control Share Percentage”) exceeds 8.0% (each of such conditions described
in clause (1), (2) or (3), an “Excess Ownership Position”), and (b) Deutsche is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing and terms and within a time period reasonably acceptable
to it of all or a portion of this Transaction pursuant to the preceding
paragraph such that an Excess Ownership Position no longer exists, Deutsche may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that an Excess
Ownership Position no longer exists following such partial termination. In the
event that Deutsche so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of Note
Hedging Units equal to the Terminated Portion, (ii) Counterparty shall be the
sole Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provisions set forth under the caption “Alternative Calculations and
Deutsche Payment on Early Termination and on Certain Extraordinary Events” shall
apply to any amount that is payable by Deutsche to Counterparty pursuant to this
sentence). The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Deutsche and
any of its affiliates subject to aggregation with Deutsche for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the

15



--------------------------------------------------------------------------------



 



Exchange Act) with Deutsche (collectively, “Deutsche Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations. Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Early Unwind. In the event the sale of Convertible Notes is not consummated with
the initial purchasers thereof for any reason by the close of business in New
York on November 16, 2009 (or such later date as agreed upon by the parties)
(November 16, 2009 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (a) the Transaction and all of the respective rights
and obligations of Deutsche and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Deutsche
on the Early Unwind Date all Shares purchased by Deutsche or one or more of its
affiliates, and assume, or reimburse the cost of, derivatives and other hedging
activities entered into by Deutsche or one or more of its affiliates, in each
case, in connection with hedging of the Transaction and the unwind of such
hedging activities. The amount payable by Counterparty in cash or, as described
in the following sentence, in Shares, shall be Deutsche’s (or its affiliates)
actual cost of such Shares and unwind cost of such derivatives and other hedging
activities as Deutsche informs Counterparty and shall be paid in immediately
available funds on the Early Unwind Date. Counterparty may satisfy its
reimbursement obligation in cash or Shares, with the number of registered or
unregistered Shares to be delivered to be determined by the Calculation Agent as
the number of whole Shares that could be sold by Counterparty over a
commercially reasonable period of time with the cash equivalent of such payment
obligation; and provided that, to the extent that such Shares cannot be sold in
the public market without registration under the Securities Act, such Shares
shall be subject to the provisions under “Disposition of Hedge Shares” above, to
be applied to such Shares. Deutsche and Counterparty represent and acknowledge
to the other that, subject to the proviso included in the preceding sentence,
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.
Payment by Counterparty. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer pursuant to Section 6(d)(ii) of the Agreement an amount
calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes to
Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
(including, for the avoidance of doubt, any amount payable in connection with an
Extraordinary Event), an amount calculated

16



--------------------------------------------------------------------------------



 



under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
TeleCommunication Systems, Inc.
275 West Street,
Annapolis, Maryland 21401
Attention: Bruce A. White
Fax:          (410) 263-7617
(b) Deutsche
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Faiz Khan
Telephone: (212) 250-0668
Email:          faiz.khan@db.com
with a copy to:
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Attention: Lars Kestner
Telephone: (212) 250-6043
Email:          Lars.Kestner@db.com
with a copy to:
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Andrew Yaeger
Telephone: (212) 250-2717
Email:          andrew.yaeger@db.com

17



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
DEUTSCHE BANK AG, LONDON BRANCH

          By:   /s/ Lars Kestner       Name:   Lars Kestner       Title:  
Managing Director       By:   /s/ Jon Arnone       Name:   Jon Arnone      
Title:   Managing Director       DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction
      By:   /s/ Lars Kestner       Name:   Lars Kestner       Title:   Managing
Director       By:   /s/ John Arnone       Name:   John Arnone       Title:  
Managing Director      

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

          TELECOMMUNICATION SYSTEMS, INC.
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.      
Title:   Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



         

ANNEX A
The Premium for the Transaction is set forth below.

         
Premium:
  USD1,705,597

A-1